EXHIBIT 21.1Subsidiaries ofApple REIT Six, Inc.At December 31, 2011 (The state of incorporation or organization of each subsidiary is Virginia, except as noted) A. Direct Subsidiaries Apple Fund Management, LLCApple Six Hospitality, Inc.Apple Six Residential, Inc.Apple Six Ventures, Inc.Apple Air Holding, LLC (26% ownership) B. Indirect Subsidiaries (held through direct subsidiaries or other indirect subsidiaries) Appleseed Interactive, LLCApple Six Anchorage, Inc.Apple Six Anchorage Management, Inc.Apple Six Foothill Ranch, Inc.Apple Six Foothill Ranch Services, Inc.Apple Six Glendale, Inc.Apple Six Hospitality Management, Inc.Apple Six Hospitality Ownership, Inc.Apple Six Hospitality Texas, Limited PartnershipApple Six NC GP, Inc.Apple Six NC LP, Inc.Apple Six North Carolina, Limited PartnershipApple Six Services I, LLCApple Six Services II, LLCApple Six Services III, LLCApple Six Services AK Holdings, Inc.Apple Six Services Anchorage I, LLCApple Six Services Anchorage II, LLCApple Six Services General, Inc.Apple Six Services Glendale, Inc.Apple Six Services Hillsboro CY, Inc.Apple Six Services Huntsville, Inc.Apple Six Services Limited, Inc.Apple Six Services Montgomery, Inc.Apple Six Services Savannah, Inc.Apple Six Services TN General, Inc.Apple Six Services TN Limited, Inc.Apple Six Services Tennessee, Limited PartnershipApple Six SPE Hillsboro CY, Inc.Apple Six SPE Huntsville, Inc.Apple Six SPE Montgomery, Inc.Apple Six SPE Savannah, Inc.Apple Six Tennessee, Inc.Apple Six Texas General, Inc.Apple Six Texas Limited, Inc.Blumberg-Dothan Motel II, LLC*Davis Highway Motel, Inc.**RI-Lakeland, LLC**Sunbelt-CAG, LLC*Sunbelt-CPC, LLC**Sunbelt-FCF, LLC** Sunbelt-FOF, LLC**Sunbelt-IDA, LLC*Sunbelt-IPF, LLC**Sunbelt-RCG, LLC*Sunbelt Hotel Enterprises, Inc.*Sunbelt Hotels-Florida II, LLC**Sunbelt Hotels-Georgia, LLC*Sunbelt Hotel Properties II, LLC*Sunbelt-Huntsville, LLC*Sunbelt-Huntsville II, LLC* * State of organization is Alabama ** State of organization is Florida
